367 F.2d 397
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SAN JUAN LUMBER COMPANY, Respondent.
No. 20848.
United States Court of Appeals Ninth Circuit.
October 17, 1966.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Counsel, Marcel Mallet-Prevost, Prevost, Asst. Gen. Counsel, Gary Green, Atty., N. L. R. B., Washington, D. C., for petitioner.
Roy Kilpatrick, Canyon City, Or., for respondent.
Before MADDEN, Judge of the Court of Claims, and MERRILL and BROWNING, Circuit Judges.
PER CURIAM.


1
The Board's petition for enforcement of its order issued against respondent on September 13, 1964, is granted. However, we do not pass upon the adequacy of the Board's alternate ground for decision; that is, that the issuance by the employer of paychecks not covered by sufficient funds permitted the employees to disregard the grievance and no-strike provisions of the collective bargaining agreement.